Case 2:21-cv-00910-MCS-MAA Document 21 Filed 08/25/21 Page 1 of 8 Page ID #:274
Case 2:21-cv-00910-MCS-MAA Document 21 Filed 08/25/21 Page 2 of 8 Page ID #:275




         Plaintiff brought claims under the Americans with Disabilities Act (“ADA”)
  and Unruh Civil Rights Act. Id. at ¶¶ 31–56. The Court declined supplemental
  jurisdiction over the Unruh Civil Rights Act claim, leaving only the ADA claim.
  Order Declining Supplemental Jurisdiction, ECF No. 14. On May 13, 2021, Plaintiff
  filed his first Application for Default Judgment. First Application for Default J., ECF
  No. 17. On July 16, 2021, the Court denied the First Application for Default
  Judgment because Plaintiff failed to carry “its initial burden to ‘plausibly show how
  the cost of removing the architectural barrier at issue does not exceed the benefits
  under the circumstances.’” Order Denying First Application for Default J. 4, ECF
  No. 19 (quoting Lopez v. Catalina Channel Express, Inc., 974 F.3d 1030, 1034 (9th
  Cir. 2020)). The Court gave Plaintiff seven days to re-file his Application and address
  the deficiencies the Court outlined in its order. Order Denying First Application for
  Default J. 5. On July 23, 2021, Plaintiff filed the current Application. See
  Application. For the following reasons, the Court GRANTS Plaintiff’s Application.

  II.    LEGAL STANDARD

         Federal Rule of Civil Procedure 55(b)(2) permits the Court to enter default
  judgment. The Court need not make detailed findings of fact in the event of default.
  Adriana Int’l Corp. v. Thoeren, 913 F.2d 1406, 1414 (9th Cir. 1990). On entry of
  default, well-pleaded allegations in the complaint concerning liability are taken as
  true. Damages, however, must be proven. Garamendi v. Henin, 683 F.3d 1069, 1080
  (9th Cir. 2012) (citing Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)).

         Courts consider several factors in determining whether to enter default
  judgment: “(1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
  substantive claim, (3) the sufficiency of the complaint, (4) the sum of money at stake
  in the action[,] (5) the possibility of a dispute concerning material facts[,]
  (6) whether the default was due to excusable neglect, and (7) the strong policy
  underlying the Federal Rules of Civil Procedure favoring decisions on the merits.”
  Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).

         Local Rule 55-1 requires the party seeking default judgment to submit a
  declaration establishing (1) when and against which party the default was entered;
  (2) the identification of the pleading to which default was entered; (3) whether the
  defaulting party is an infant or incompetent person, and if so, whether that person is
  represented by a general guardian, committee, conservator, or other representative;
  (4) that the Servicemembers Civil Relief Act does not apply; and (5) that the
  defaulting party was properly served with notice. C.D. Cal. R. 55-1.

   Page 2 of 8                    CIVIL MINUTES – GENERAL         Initials of Deputy Clerk SMO
Case 2:21-cv-00910-MCS-MAA Document 21 Filed 08/25/21 Page 3 of 8 Page ID #:276




  III.   DISCUSSION

         A. Jurisdiction

         The Court must first address whether it may exercise subject matter
  jurisdiction and personal jurisdiction over Defendant and whether Plaintiff properly
  served Defendant. In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999).

         Pursuant to 28 U.S.C. §§ 1331 and 1343, the Court has subject matter
  jurisdiction over Plaintiff’s alleged ADA violations. C.R. Educ. & Enf't Ctr. v. Hosp.
  Props. Tr., 867 F.3d 1093, 1098 (9th Cir. 2017). Defendant owns the Property located
  at 1130 N. La Brea Avenue, Los Angeles, CA 90038. Decl. of Anoush Hakimi
  (“Hakimi Decl.”) ¶¶ 3, 4, ECF No. 20-4; Hakimi Decl. Ex. 3, ECF No. 20-8.
  Defendant’s ownership of the Property provides the Court with personal jurisdiction
  over Defendant because Defendant has “minimum contacts” with California “such
  that the maintenance of the suit does not offend traditional notions of fair play and
  substantial justice.” Calder v. Jones, 465 U.S. 783, 788 (1984) (internal quotation
  marks and citation omitted); accord Villegas v. Wong-One, LLC, No. CV 20-7291-
  RSWL-ASx, 2021 WL 2987151, at *2 (C.D. Cal. July 15, 2021).

         Plaintiff filed proof of substituted service on Defendant’s Agent for Service
  of Process (“Agent”). Proof of Service, ECF No. 12. The Proof of Service states that
  Plaintiff left copies with Carla Manto, a person who is “[a]uthorized to [a]ccept
  [s]ervice.” Id. The Proof of Service also states Plaintiff mailed–via first-class mail,
  postage prepaid–copies to the Agent. Id. Here, service may be effective under Rule
  4(h)(1)(B) because Rule 4(h)(1)(B) allows for service by “delivering a copy of the
  summons and of the complaint to an officer, a managing or general agent, or any
  other agent authorized by appointment.” Fed. R. Civ. P. 4(h)(1)(B). However,
  Plaintiff did not provide additional evidence that Carla Manto could accept service.
  Plaintiff also mailed the summons and Complaint via first-class mail, postage
  prepaid, to the Agent. Proof of Service. While Plaintiff did not address the summons
  and Complaint to the Agent, see Cal. Code Civ. Proc. § 415.20(a), the Court finds
  that Plaintiff substantially complied with the mailing requirement by both leaving
  copies of the summons and Complaint with Carla Manto and mailing copies.
  Jackson v. Hayakawa, 682 F.2d 1344, 1347 (9th Cir. 1982). Service was effective.




   Page 3 of 8                   CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
Case 2:21-cv-00910-MCS-MAA Document 21 Filed 08/25/21 Page 4 of 8 Page ID #:277




         B. Procedural Requirements

        Plaintiff has satisfied the Local Rule 55-1 requirements. See Hakimi Decl.,
  ECF No. 20-4. Plaintiff requested, and the Clerk entered, an entry of default against
  Defendant. ECF Nos. 15, 16. The Court now addresses the substance of Plaintiff’s
  Application.

         C. Eitel Factors

                 1. The Possibility of Prejudice to the Plaintiff

         The Court first considers whether Plaintiff will be prejudiced if the Court does
  not enter default judgment. Eitel, 782 F.2d at 1471. Here, Plaintiff alleges he has
  encountered barriers at the Property and the barriers deter him from visiting the
  Property in the future. Compl. ¶¶ 15–20, 25. Plaintiff cannot pursue his ADA claim
  because Defendant has not appeared in the case, thus prejudicing Plaintiff. The Court
  finds that “without an entry of default judgment Plaintiff will be prejudiced and
  denied the right to a judicial resolution of the claims presented.” Rutherford v. D &
  S Inv., LLC, No. SA CV 20-01337-DOC-JDE, 2020 WL 8457439, at *2 (C.D. Cal.
  Dec. 6, 2020).

                 2. Merits of the Claim and Sufficiency of the Complaint

        The second and third Eitel factors require that the plaintiff “state a claim on
  which the [plaintiff] may recover.” Philip Morris USA, Inc. v. Castworld Prod., Inc.,
  219 F.R.D. 494, 499 (C.D. Cal. 2003) (quoting PepsiCo, Inc. v. Cal. Sec. Cans, 238
  F. Supp. 2d 1172, 1175 (C.D. Cal. 2002)). Plaintiff’s allegations in his Complaint
  “regarding liability are deemed true” in considering whether to grant default
  judgment. See Fair Hous. of Marin v. Combs, 285 F.3d 899, 906 (9th Cir. 2002).

         The ADA states “[n]o individual shall be discriminated against on the basis of
  disability in the full and equal enjoyment of the goods, services, facilities, privileges,
  advantages, or accommodations of any place of public accommodation by any
  person who owns, leases (or leases to), or operates a place of public
  accommodation.” 42 U.S.C. § 12182(a). The ADA includes in its definition of
  discrimination “a failure to remove architectural barriers . . . in existing facilities.”
  Id. § 12182(b)(2)(A)(iv). Here, Plaintiff alleges Defendant owns the Property and
  the Property is a place of public accommodation. Compl. ¶¶ 2, 4.



   Page 4 of 8                     CIVIL MINUTES – GENERAL          Initials of Deputy Clerk SMO
Case 2:21-cv-00910-MCS-MAA Document 21 Filed 08/25/21 Page 5 of 8 Page ID #:278




         “To prevail on a Title III discrimination claim, the plaintiff must show that (1)
  she is disabled within the meaning of the ADA; (2) the defendant is a private entity
  that owns, leases, or operates a place of public accommodation; and (3) the plaintiff
  was denied public accommodations by the defendant because of her disability.”
  Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007). A plaintiff alleging
  discrimination for failure to remove an architectural barrier must show that “removal
  is readily achievable.” 42 U.S.C. § 12182(b)(2)(A)(iv).

        First, Plaintiff has standing to pursue his ADA claim. Whitaker v. Tesla
  Motors, Inc., 985 F.3d 1173, 1179 (9th Cir. 2021). Plaintiff alleges he has “significant
  impairment in his lower body,” he encountered barriers at Defendant’s Property, and
  the barriers deter him from returning to Defendant’s Property. Compl. ¶¶ 1, 13, 15,
  25. The Court thus analyzes the merits of Plaintiff’s claim and sufficiency of the
  Complaint.

          Plaintiff alleges he experiences “significant impairment in his lower body”
  that creates a “limited range of movement.” Compl. ¶ 1. Plaintiff uses a cane, wears
  a knee brace, and has a brace on his left arm due to arthritis. Decl. of Ed Hull ¶ 4,
  ECF No. 20-2. A disability includes “a physical . . . impairment that substantially
  limits one or more major life activities,” with walking constituting a major life
  activity. 42 U.S.C. § 12102(1)(A), (2)(A). Plaintiff is “disabled within the meaning
  of the ADA.” Molski, 481 F.3d at 730. Plaintiff also alleges Defendant owns the
  Property and “encountered barriers” that denied him “the ability to use and enjoy”
  the Property. Compl. ¶¶ 6, 7, 15; see also Molski, 481 F.3d at 730.

         Further, Plaintiff has provided evidence that the removal of the barriers is
  readily achievable. Application 17–19. The ADA lists the following factors to be
  used in determining whether removing barriers is “readily achievable:”

             a. the nature and cost of the action needed[];

             b. the overall financial resources of the facility or facilities involved in the
                action; the number of persons employed at such facility; the effect on
                expenses and resources, or the impact otherwise of such action upon
                the operation of the facility;

             c. the overall financial resources of the covered entity; the overall size of
                the business of a covered entity with respect to the number of its
                employees; the number, type, and location of its facilities; and

   Page 5 of 8                     CIVIL MINUTES – GENERAL        Initials of Deputy Clerk SMO
Case 2:21-cv-00910-MCS-MAA Document 21 Filed 08/25/21 Page 6 of 8 Page ID #:279




                d. the type of operation or operations of the covered entity, including the
                   composition, structure, and functions of the workforce of such entity;
                   the geographic separateness, administrative or fiscal relationship of the
                   facility or facilities in question to the covered entity.

         42 U.S.C. § 12181(9)(A)–(D). Plaintiff does not have to “address in detail
  each of the four factors to meet” his “initial burden” to plausibly explain “why it is
  readily achievable to remove an architectural barrier.” Lopez v. Catalina Channel
  Express, Inc., 974 F.3d 1030, 1038 (9th Cir. 2020). Here, Plaintiff has submitted a
  declaration from John Battista, the owner of ADA Compliance Masters, Inc. Decl.
  of John Battista (“Battista Decl.”) ¶ 2, ECF No. 20-3. Battista “conducted an
  accessibility survey of the parking lot and route(s) of travel” at the Property and
  produced a Site Accessibility Evaluation. Id. at ¶¶ 8, 10, Ex. 2, ECF No. 20-7. The
  Site Accessibility Evaluation provides recommendations for removing the barriers
  at Defendant’s Property and Battista’s declaration provides cost estimates for
  removing the barriers. See generally, Battista Decl. ¶¶ 11–29, Ex. 1. Plaintiff has met
  his “initial burden of plausibly explaining why it is readily achievable to remove”
  the barriers. Lopez, 974 F.3d at 1038.

         Based on the above, Plaintiff has alleged a cause of action under the ADA and
  this factor weighs in favor of default judgment.

                    3. Sum of Money at Stake

         The Court must balance “the amount of money at stake in relation to the
  seriousness of Defendant’s conduct.” PepsiCo, 238 F. Supp. 2d at 1176. “Default
  judgment is disfavored where the sum of money at stake is too large or unreasonable
  in relation to defendant’s conduct.” Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998,
  1012 (C.D. Cal. 2014) (citation omitted). Plaintiff only seeks injunctive relief.1
  Application 9. This factor weighs in favor of default judgment.

                    4. Possibility of Dispute Concerning Material Facts

        The fifth Eitel factor examines whether there is a likelihood of a dispute of
  material facts. Eitel, 782 F.2d at 1472. When deciding whether to grant default

  1
    Plaintiff indicates he will file a separate motion for attorney’s fees and costs after
  the Court enters default judgment. Mot. 21.

      Page 6 of 8                    CIVIL MINUTES – GENERAL      Initials of Deputy Clerk SMO
Case 2:21-cv-00910-MCS-MAA Document 21 Filed 08/25/21 Page 7 of 8 Page ID #:280




  judgment, the Court accepts all well-pleaded facts as true. Televideo Sys., Inc. v.
  Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987). As such, when a plaintiff pleads
  the facts necessary to prevail on his or her claims, there is little possibility of dispute
  over material facts. Castworld, 219 F.R.D. at 498. Here, Plaintiff filed a well-pleaded
  Complaint and Defendant did not dispute any of the allegations in Plaintiff’s
  Complaint. This factor weighs in favor of default judgment.

                 5. Whether Default was Due to Excusable Neglect

         The sixth Eitel factor considers whether the defendant's actions may be due to
  excusable neglect. Eitel, 782 F.2d at 1472. There is little possibility of excusable
  neglect when the plaintiff properly serves the defendant and the defendant is aware
  of the litigation. Wecosign, Inc., v. IFG Holdings, Inc., 845 F. Supp. 2d 1072, 1082
  (C.D. Cal. 2012). As stated above, Plaintiff substantially complied with the service
  requirements. Plaintiff also alleges that he served the first application for default
  judgment on Defendant. See Notice of Mot. While Plaintiff could have provided the
  Court with information about the steps he took to serve Defendant, the Court still
  finds that Plaintiff’s substantial compliance and service of the first application for
  default judgment inhibits Defendant from arguing its failure to appear was due to
  excusable neglect. Adobe Sys. Inc. v. Kern, No. C 09-1076 CW (JL), 2009 WL
  5218005, at *6 (N.D. Cal. Nov. 24, 2009) (“Defendant's voluntary decision to allow
  default to be entered contradicts any argument for excusable neglect.”) This factor
  weighs in favor of default judgment.

                 6. Policy Favoring Decisions on the Merits

         “Cases should be decided upon their merits whenever reasonably possible.”
  Eitel, 782 F.2d at 1472. The mere enactment of Rule 55(b) indicates, however, that
  “this preference, standing alone, is not dispositive.” PepsiCo, Inc., 238 F. Supp. 2d
  at 1177 (“Defendant’s failure to answer Plaintiffs’ Complaint makes a decision on
  the merits impractical, if not impossible.”) Because Defendant has failed to respond
  to Plaintiffs’ complaint or offer any defense in this matter, the policy of favoring
  decisions on the merits does not preclude the Court from entering default judgment.
  See id. (finding that the Court could enter default judgment even though the
  defendant did not answer the plaintiffs’ complaint).

        The Court finds that the Eitel factors weigh in favor of default judgment and
  the Court GRANTS Plaintiff’s Application.



   Page 7 of 8                    CIVIL MINUTES – GENERAL         Initials of Deputy Clerk SMO
Case 2:21-cv-00910-MCS-MAA Document 21 Filed 08/25/21 Page 8 of 8 Page ID #:281




        D. Remedies

         Plaintiff seeks injunctive relief for his ADA claim. The ADA allows injunctive
  relief “to alter facilities to make” them “readily accessible to and usable by
  individuals with disabilities.” 42 U.S.C. § 12188(a)(2). The Court grants injunctive
  relief here because Plaintiff alleged an ADA claim and made a plausible showing
  that removal of the barriers is readily achievable. D & S Inv., LLC, 2020 WL
  8457439, at *5; accord Davidson v. Empire Bros., Inc., No. SACV 20-1405 PA
  (MRWx), 2021 WL 3468952, at *2 (C.D. Cal. Apr. 29, 2021).

  IV.   CONCLUSION

        For the foregoing reasons, the Court GRANTS Plaintiff’s Application. The
  Court will issue a judgment consistent with this Order.


  IT IS SO ORDERED.




  Page 8 of 8                   CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
